John A. Fogleman, Justice, concurring. I concur in the result reached in this case, substantially upon the basis of our decision in Armstrong v. Armstrong, 248 Ark. 835, 454 S. W. 2d 660, from which I dissented. It appears to me that there are a number of elements in the agreement here that are similar to those involved in the Armstrong case. One of them is the provision of the payment of alimony for life. Another is the agreement of the husband to pay taxes and insurance on the property conveyed to the wife until the indebtedness was paid in full. This latter obligation bound the executors, administrators or heirs of the husband. As I understand the decree it makes no mention that the payment of alimony is to continue for the life of the wife, even though the agreement was approved by the court. The decree simply orders and directs the payment of $180 per month as alimony, the balance of the indebtedness due Southern Savings and Loan Association on a mortgage and the taxes and insurance on the mortgaged property and requires the assignment of an insurance policy. It says nothing about the conveyance or retention of certain property which was also the subject of the property settlement agreement. It also seems to me from a reading of the agreement in this case that the payment of the sum of $180 per month was not, strictly speaking, alimony, but was agreed upon as a part of the property settlement as well as an alimony agreement.